UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2584



LUBY RAY NORVILLE,

                                                          Petitioner,

          versus


NEWPORT NEWS SHIPBUILDING; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(No. 93-827)


Submitted:   December 23, 1997            Decided:   January 13, 1998


Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John H. Klein, Matthew H. Kraft, RUTTER & MONTAGNA, L.L.P.,
Norfolk, Virginia, for Petitioner. Benjamin M. Mason, MASON &
MASON, P.C., Newport News, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luby Ray Norville petitions for review of the Benefits Review

Board's ("the Board") decision and order affirming the ALJ's denial

of his claim for back-pay and reinstatement of employment under the

Longshore and Harbor Workers' Compensation Act, 33 U.S.C.A. §§ 901-

950 (West 1985 & Supp. 1997). We dismiss this petition for lack of
jurisdiction.

     Petitions for review of the Board's orders must be filed with-

in sixty days following the issuance of the order. See 33 U.S.C.A.
§ 921(c). This period is mandatory and jurisdictional. See Adkins
v. Director, Office of Workers' Compensation Programs, 889 F.2d
1360, 1362-63 (4th Cir. 1989).

     Here, the Board issued its order on August 29, 1996. Norville

thus had until October 28, 1996, to file his petition for review.
Norville filed his petition on November 8, 1996, eleven days late.

Norville's failure to timely file a petition for review deprives us

of jurisdiction to consider his petition. Therefore, we dismiss the
petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2